United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-1894
                                  ___________

Teresa Ann Peters,                     *
                                       *
            Appellant,                 *
                                       *
      v.                               *
                                       * Appeal from the United States
Mutual of Omaha;                       * District Court for the
                                       * District of Nebraska.
            Appellee,                  *
                                       * [UNPUBLISHED]
Equal Employment Opportunity           *
Commission, of Nebraska;               *
Shelley Williams,                      *
                                       *
            Defendants.                *
                                  ___________

                          Submitted: May 22, 2001
                              Filed: May 31, 2001
                                  ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and BYE, Circuit Judges.
                          ___________

PER CURIAM.

     Teresa A. Peters appeals from the district court’s1 judgment for her former
employer, Mutual of Omaha Insurance Company, following a bench trial in her action

      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.
asserting violations of the Americans with Disabilities Act (ADA), 42 U.S.C. §§
12101-12213, and the Family Medical Leave Act (FMLA), 29 U.S.C. §§ 2601-2654.



        After careful review of the parties’ submissions, we conclude that the district
court properly awarded judgment to Mutual. See Rankin v. Seagate Techs., Inc., No.
00-1248, 2001 WL 409524 at *2 (8th Cir. Apr. 24, 2001) (FMLA); Cossette v. Minn.
Power & Light, 188 F.3d 964, 972 (8th Cir. 1999) (retaliation); Snow v. Ridgeview
Med. Ctr., 128 F.3d 1201, 1205-06 (8th Cir. 1997) (ADA). Peters’s argument that her
trial counsel was ineffective fails, because a civil litigant has no constitutional right to
effective assistance of counsel. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.
1988).

       Peters’s remaining arguments either amount to a contention that the district court
should not have believed the testimony of defense witnesses, a contention we must
reject, see United States v. Adipietro, 983 F.2d 1468, 1479 (8th Cir. 1993); or fail for
lack of a showing of any prejudicial abuse of discretion by the district court.
Accordingly, we affirm. See 8th Cir. R. 47B.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-